Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Pending claims 21-40 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Copley (2005/0068169) with Hamm (2017/0206498) and in some instances with Freathy (6,774,797) was demonstrated to have taught or suggested several of the features found in the previous independent claims 1, 10 and 17. Claims 8 and 16 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See previous office action mailed 10/27/2020).
 Applicants have submitted new independent claims that comprise the original independent claim subject as well as the noted allowable subject matter from previous claims 8 and 16. While the prior art teaches some of the elements of the current independent claims, the prior art of record, either alone or in combination, fails to teach the following features, when 
A second device has a plurality of sensors - each sensor is associated with an identifier. The second device sends sensor data to a first device at a first rate. When the first device receives sensor data that indicates a reconfiguration condition, it sends a reconfiguration message to the second device. The message contains a sensor identifier of the second device and a value corresponding to a second rate. Upon receipt of the reconfiguration message the second device sends the identified sensor data at the second rate.  The first device then receives, from a third computing device different than the second computing device, a first request for second sensor data obtainable from the second computing device.  Responding to the request by transmitting a second request for the second sensor data to the second computing device followed by receiving the requested sensor data from the second computing device and transmitting the requested sensor data from the first computing device to the third computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643